Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on July 14, 2021 is acknowledged.
3.	Claims 12, 17 and 18 have been cancelled.
4.	New claim 20 has been added.
5.	Claims 1-11, 13-16 and 19-20 are pending in this application.
6.	Claims 1-11, 13-16 and 19-20 are allowed.

Priority
7.	Applicant filed English translation of foreign priority to CHINA 201711272474 (12/6/2016). Therefore, the foreign priority has been perfected. The priority of instant application is to CHINA 201711272474, filed on 12/6/2016.

Terminal Disclaimer
8.	The terminal disclaimer filed on August 11, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of copending Application Nos. 16/306950 and 16/767523 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Objections and Rejections
9.	Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.

11.	Rejection of claims 1, 4-8, 10-12 and 15-19 under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US 2019/0144499, cited in the previous office action), is hereby withdrawn in view of Applicant’s persuasive arguments.
12.	Rejection of claim 11 on the judicially created basis that it contains an improper Markush grouping of alternatives, is hereby withdrawn in view of Applicant’s amendment to the claims.
13.	Provisional rejection of claims 1, 10-12 and 19 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, 13 and 19-22 of copending Application No. 16/306950,  is hereby withdrawn in view of Applicant filing of eTD.
14.	 Provisional rejection of claims 1, 10-12 and 19 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 14-15 and 18-19 of copending Application No. 16/767523,  is hereby withdrawn in view of Applicant filing of eTD.

EXAMINER’S AMENDMENT
15.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Pei Wu on August 12, 2021.

Claims 3, 6, 14 and 19 have been amended as follows: 

3. (Currently amended) The pharmaceutically acceptable salt as defined in claim 1, wherein, 
the molar ratio of the compound represented by the formula (I) to a hydrogen chloride molecule is 1:1, 1:2 or 1:3;
the molar ratio of the compound represented by the formula (I) to a phosphoric acid molecule is 1:3;
the molar ratio of the compound represented by the formula (I) to a citric acid molecule is 1:1, 1:2 or 1:3;
the molar ratio of the compound represented by the formula (I) to a benzoic acid molecule is 1:2; [[and]]or
the molar ratio of the compound represented by the formula (I) to a fumaric acid molecule is 1:2.

6. (Currently amended) The method as defined in claim 5, wherein after the completion of the salification reaction step, the method further comprises added, wherein the antisolvent is an ether solvent.
or
the molar ratio of the compound represented by formula (I) to the citric acid molecule is 1:1.

19. (Currently amended) The method of claim 11, wherein the disease is pain selected from the group consisting of neuropathic pain, trunk pain, visceral pain, skin pain, arthritic pain, kidney stone pain, uterine spasm, dysmenorrhea, endometriosis, dyspepsia, post-surgical pain, post-medical treatment pain, eye pain, otitis pain, explosive cancer pain and pain associated with GI disorder.

Claims 1-2, 4-5, 7-11, 13, 15-16 and 20, as set forth in the amendment filed on July 14, 2021.

 Claims 1-11, 13-16 and 19-20 are allowed.



REASONS FOR ALLOWANCE
16.	The following is an examiner’s statement of reasons for allowance: A pharmaceutically acceptable salt of the compound of formula (I) 
    PNG
    media_image1.png
    132
    343
    media_image1.png
    Greyscale
 is both novel and unobvious over the prior art or record.
The closest art is Murayama et al (US Patent No. 10035767). Murayama et al teach a compound of formula (I) 
    PNG
    media_image2.png
    161
    303
    media_image2.png
    Greyscale
. There is no teaching nor motivation to alter the N-terminal amino acid Phe to Gly and modify the N-terminal end to arrive at instant formula (I).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



CONCLUSION
Claims 1-11, 13-16 and 19-20 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.